 



EXHIBIT 10.7
EMPLOYMENT AND NON-COMPETE AGREEMENT
     THIS AGREEMENT is made and entered into as of the 20th day of May 2005, by
and between Metal Management, Inc., a Delaware corporation (“Company”), and
Larry Snyder (“Employee”).
RECITALS

A.   Company desires to enter into this Agreement with Employee and Employee
desires to enter into an employment agreement with Company, subject to and upon
the terms and conditions set forth below.   B.   During Employee’s employment by
Company, Employee will receive and have access to proprietary and confidential
information, which is a highly valuable and unique asset of Company’s business,
and the disclosure by Employee of any proprietary and/or confidential
information of Company contrary to this Agreement would cause permanent,
incalculable and irreparable injury and damage to Company.   C.   Employee will
also receive specialized knowledge and/or training in Company’s business, at
considerable time and expense to Company, and through such training Employee
will have the opportunity to gain close knowledge of and possible influence over
customers of Company, and will in such capacity possess the goodwill of Company,
and this Agreement is necessary to protect Company against unfair loss of said
customers, employees and/or goodwill.   D.   Company has made a significant
investment in its workforce, including valuable training, and this Agreement is
necessary to protect Company against unfair loss of its employees.

AGREEMENT
     THEREFORE, in consideration of the premises and the mutual covenants and
provisions hereinafter set forth, Company and Employee agree as follows:

1.   Certain Definitions.

  1.1   Definition of Company. “Company” means Metal Management, Inc. and/or any
of its successors and assigns and any of its present or future subsidiaries or
organizations controlled by it, controlling it, or under common control with it.
    1.2   Definition of Confidential Information. “Confidential Information”
includes, but is not limited to, information, data, media, records and documents
concerning (a) Company’s services, products, equipment, processes, systems,
programs or methods of operation; (b) Company’s financial affairs, its employees
and/or the scope of their work; (c) Company’s past, present or future clients,
and/or the development, business needs or activities of Company’s customers
and/or suppliers and their dealings with Company; and (d) any other proprietary
and/or confidential information of Company.

 



--------------------------------------------------------------------------------



 



2.   Employment and Term.

  2.1   Nature of Employment. Company hereby agrees to employ Employee and
Employee hereby accepts such employment by Company, subject to and upon the
terms and conditions hereinafter set forth.     2.2   Location of Employment.
Employee’s duties under this Agreement shall be performed for Company
principally in the Chicago, Illinois area, with periodic trips to other
operations, customers and corporate meetings of Company, as may be requested by
Company.

3.   Duties and Responsibilities of Employee .

  3.1   Duties and Responsibilities. Employee shall serve as Director of
Non-Ferrous Marketing of Company, reporting to the President of Company, and
shall faithfully and diligently render such services and perform such related
duties and responsibilities as are customarily performed by a person holding
such position and as otherwise may from time to time be reasonably assigned to
Employee by Company. Employee shall not be authorized to enter into any
agreement or contract on behalf of Company, or to commit Company to any
obligation, other than in the normal, usual and ordinary course of Company’s
business, without the prior approval of Company.     3.2   Efforts of Employee.
Employee shall devote and use Employee’s best skills and efforts and all of
Employee’s working time to serve in and perform the duties of the position for
which Employee is hired and any other duties as directed or assigned by Company.
Employee’s position, job title and job duties may change depending on the
business circumstances of Company, as determined by Company. This Agreement does
not guarantee Employee continued employment for any specific period of time, or
any specific position and/or title with Company.

4.   Compensation.

  4.1   Salary. During the term hereof, Company shall pay to Employee as an
annual salary the amount of $325,000.00 (“Salary”), subject to applicable
withholdings. The Salary shall be payable through and in accordance with
Company’s normal payroll practices during each year. The Salary may be increased
annually in the sole discretion of Company. Company would not have agreed to
employ Employee but for Employee’s agreeing to the terms and conditions of this
Agreement. The consideration set forth in this Agreement, including in this
Section 4 and in Section 5.5, is sufficient and valid consideration to support
Employee’s obligations set forth in this Agreement.

2



--------------------------------------------------------------------------------



 



  4.2   Bonuses.

  (A)   Signing Bonus. Company shall, subject to applicable withholdings, pay
Employee a signing bonus promptly after the date hereof equal to $150,000.00.  
  (B)   Annual Bonus. In addition to Salary, Employee shall be entitled to
participate, in Company’s sole discretion, in the “RONA Plan”, which is
Company’s current annual bonus program, and/or such other bonus programs in
place from time to time as Company, in its sole discretion, deems appropriate.
The bonus payment payable initially to Employee under the “RONA Plan” will be
based on payments equal to 25% (“threshold”), 50% (“target”) or 100% (“maximum”)
of Salary, as provided under such “RONA Plan.”

  4.3   Medical, Life and Disability Insurance. Employee shall be eligible to
participate in the medical and disability insurance policies maintained by
Company for the benefit of full-time, salaried employees of Company, upon the
terms and conditions of such insurance policies. During the employment period,
the Company shall reimburse Employee for reasonable sums expended by Employee
for a term life insurance policy, with a face value of One Million Eight Hundred
Thousand Dollars ($1,875,000.00), in Employee’s name and for Employee’s benefit,
with Employee’s designee as a beneficiary, which policy shall be owned by and be
the responsibility of Employee.     4.4   Benefits Plans. Employee shall be
eligible to participate in any retirement plan, 401k plan, profit-sharing plan
and/or defined benefit plan maintained by Company for the benefit of full-time,
salaried employees of Company, upon the terms and conditions of such plans.    
4.5   Vacations. Employee shall be entitled to five (5) weeks paid vacation per
year. Unused vacation shall expire at the end of each calendar year.     4.6  
Reimbursement of Expenses. Employee shall be entitled to be reimbursed for all
reasonable, documented, lawful expenses incurred by Employee in the performance
of Employee’s duties hereunder, within a reasonable time following the
presentation by Employee of appropriate invoices to Company.     4.7   Car
Allowance. Company will provide Employee with a monthly car allowance of
$1,000.00 per month, subject to applicable withholdings.

3



--------------------------------------------------------------------------------



 



5.   Termination.

  5.1   Cause. Company may terminate Employee’s employment at any time prior to
this Agreement’s then scheduled expiration date for Cause. For purposes of this
Agreement, “Cause” shall include, but is not limited to, the following
circumstances:

  (A)   Employee knowingly participates or engages in any act of fraud,
embezzlement or theft (regardless of whether any such act results in a criminal
prosecution or conviction);     (B)   Employee willfully damages the property of
Company or acts in any manner in conflict with the best interest’s of Company;  
  (C)   Employee is convicted of any misdemeanor involving an act of dishonesty
or breach of trust or any felony;     (D)   Employee has been insubordinate,
refuses or fails to perform the duties assigned to Employee or is negligent in
the performance of such duties; or     (E)   Employee has materially breached
any provision of this Agreement.     Any termination of Employee’s employment by
Company for Cause shall not limit or preclude any other right or remedy Company
may have under this Agreement or otherwise. In the event of termination of
Employee’s employment by Company for Cause, Employee shall be entitled to
receive Employee’s accrued and unpaid Salary, non-forfeitable Restricted Stock
and unreimbursed business expenses through the date of termination, but shall
not be entitled to any further salary, additional compensation or other
payments, rights or benefits under or in connection with this Agreement after
the termination date.

  5.2   Death or Permanent Disability. In the event of Employee’s death or
Permanent Disability occurring during the term of this Agreement, this Agreement
shall be deemed terminated and Employee or Employee’s estate, as the case may
be, shall be entitled to receive Employee’s accrued and unpaid Salary,
non-forfeitable Restricted Stock and unreimbursed business expenses through the
date of termination, but shall not be entitled to any further salary, additional
compensation or other payments, rights or benefits under or in connection with
this Agreement after the termination date. A “Permanent Disability” shall be
deemed to have occurred after 120 days in the aggregate during any 12-month
period or after 90 consecutive days during which Employee, by reason of a
physical or mental injury, disability or illness, shall have been unable to
discharge fully Employee’s duties under this Agreement. In the event Employee
suffers a physical or mental injury, disability or illness that results in
Employee being unable to discharge fully Employee’s duties under this Agreement,
but such injury, disability or illness is not of a duration sufficient to be
considered a Permanent Disability hereunder, any obligation of Company to make
payments to

4



--------------------------------------------------------------------------------



 



      Employee pursuant to this Agreement shall be offset by the amount of any
payments that Employee receives pursuant to any short-term disability plan of
Company, including but not limited to any payments received under a disability
insurance policy described in Section 4.4 above.

  5.3   Termination by Company. Subject to the provisions of Section 5.5 below,
Company may terminate Employee’s employment at any time, with or without Cause.
    5.4   Termination by Employee. Employee may terminate Employee’s employment
at any time. In the event of such termination by Employee, Employee shall be
entitled to receive Employee’s accrued and unpaid Salary, non-forfeitable
Restricted Stock and unreimbursed business expenses through the date of
termination, but shall not be entitled to any further salary, additional
compensation or other payments, rights or benefits under or in connection with
this Agreement after the termination date.     5.5   Severance. In the event
that Employee’s employment is terminated by Company (other than for Cause), then
Employee shall be entitled to severance by continuing payment of Employee’s
Salary (as in effect on the date of termination) through Company’s existing
payroll practices for a period equal to the 12 months, but shall not be entitled
to any further salary, additional compensation or other payments, rights or
benefits under or in connection with this Agreement after the termination date.
No severance shall be paid in the event that:

  (A)   Employment is terminated by Company for Cause;     (B)   Employment is
terminated by the death or Permanent Disability of Employee; or     (C)  
Employment is terminated by Employee.

6.   Employee’s Assurances.

  6.1   Employee is not under any contractual agreement, including any with a
former employer, that would conflict with or in any way prevent Employee from
entering into this Agreement or from performing any and all of Employee’s duties
assigned by Company, including contacting any customers or prospective
customers.     6.2   Employee will not utilize any proprietary or confidential
materials or information of any former employer while performing Employee’s
duties for Company. Proprietary or confidential information does not include
general skills or knowledge generally known or available to others.

5



--------------------------------------------------------------------------------



 



7.   Non-Disclosure/Confidentiality.

  7.1   Employee will keep secret, confidential and inviolate and not disclose,
either during or after Employee’s employment by Company, any proprietary or
confidential information or business secret of Company including, without
limitation those relating to: (a) Company’s current, past or future business
plans; (b) the business, conduct, or operations of Company; (c) any methods or
ways of doing business used in the engineering, manufacturing, production and/or
marketing of Company’s products or services; (d) the existence or betterment of,
or possible new uses or applications for, any such products or services; or
(e) Company’s customer lists, pricing formulas and purchasing information or
policies.     7.2   Upon leaving the employ of Company for any reason, Employee
shall promptly return to Company any and all manuals, notes, plans, computer
files, and other media, customer lists or other records, price sheets, reports,
proposals, technical information, and reproductions thereof, which relate in any
way to Company’s operations, business assets, employee files or records, or any
of the foregoing items covered by this paragraph.     7.3   Any and all
confidential information which Employee will have access to, use or create
during Employee’s employment with Company is and shall at all times remain the
sole and exclusive property of Company. Employee shall and hereby does assign to
Company any right, title or interest Employee may have in such confidential
information and to all confidential information, inventions, improvements, and
developments, patentable or unpatentable (“Assignments”), which, during
Employee’s employment with Company, Employee has made or conceived or hereafter
may make or conceive, either solely or jointly with others (a) with the use of
Company’s time, equipment, materials, supplies, facilities, trade secrets or
Confidential Information, (b) resulting from or suggested by Employee’s work for
Company or (c) in any way relating to any subject matter within the existing or
contemplated business of Company. All such inventions, improvements and
developments shall automatically and immediately be deemed to be the property of
Company as soon as made or conceived. This Assignment includes all rights to sue
for all infringements, including those which may have occurred before this
Assignment.     7.4   If Employee is asked by Company, Employee will (at
Company’s expense) do all things and sign all documents reasonably necessary in
the opinion of Company to eliminate any ambiguity as to the rights of Company in
the Assignments, including but not limited to providing Employee’s full
cooperation to Company in the event of any litigation to protect, establish, or
obtain such rights of Company.     7.5   Employee agrees to disclose promptly to
Company all inventions, improvements and developments when made or conceived.
Upon termination of Employee’s employment for any reason, Employee shall
immediately give to Company all written, computerized or other records of such
inventions, improvements, and

6



--------------------------------------------------------------------------------



 



      developments, and make full disclosure thereof to Company, whether or not
they have been reduced to writing.

  7.6   This Section 7 does not waive or transfer Employee’s rights to any
invention for which no equipment, supplies, facility, or trade secret or
confidential information of Company was used and which was developed entirely on
Employee’s own time, unless the invention relates to the business of Company, or
to Company’s actual or demonstrably anticipated research or development, or the
invention results from any work that Employee performed for Company during the
term of Employee’s employment relationship with Company.

8.   Business Preservation.

  8.1   Each of the provisions of this Agreement are reasonable and necessary to
preserve and protect the legitimate business interests of Company, including its
customer relationships, confidential information and the training which will be
given to Employee, its present and potential business activities, and the
economic benefits derived therefrom; they will not prevent Employee from earning
a livelihood in Employee’s chosen business and are not an undue restraint on the
trade of Employee, or any of the public interests which may be involved.     8.2
  The relationships between Company and its customers, the confidential and
proprietary information to which Employee will have access, and the goodwill of
Company and its customer relationships that Employee will enjoy while employed
by Company are significant and valuable to Company.     8.3   Because of
Company’s valuable interest in its customer relationships, during Employee’s
employment and for a period of 18 months following Employee’s termination of
employment with Company for any reason, Employee will not directly or indirectly
solicit scrap iron, steel and/or any other ferrous and/or non-ferrous metal
and/or metal alloy business, and/or directly or indirectly purchase, collect,
deliver, distribute, haul, process, toll, supply, broker, shred, shear, torch,
cold briquette, bundle, recycle and/or otherwise handle scrap iron, steel and/or
other ferrous and/or non-ferrous metal or metal alloy, from any person, company,
partnership, corporation or other entity that does business with Company or any
of its divisions, subsidiaries, parent, affiliates or successors, or any other
person or entity that is, as of the time of the termination of Employee’s
employment or the immediate one-year period prior to such termination, a
customer or supplier of Company with or about whom Employee has had any
dealings, contact or knowledge through Employee’s employment with Company.    
8.4   In order to protect Company’s relationships with its employees, during
Employee’s employment and for a period of 18 months thereafter, Employee will
not solicit, encourage or have contact with any of Company’s employees for the
purpose of encouraging them to end their employment with Company and/or to join
Employee as a partner, agent, employee or otherwise in a business venture or
other business relationship.

7



--------------------------------------------------------------------------------



 



  8.5   During Employee’s employment and for an 18-month period following
employee’s termination of employment with Company for any reason, Employee will
not in any capacity related to Employee’s duties while employed by Company
directly or indirectly, provide services to or for any person or entity that
collects processes, distributes or otherwise handles items Company collects,
processes, distributes or otherwise handles (including as described in
Section 8.3 above) or otherwise competes with Company in any way. This
restriction is limited to the geographic area that is within a 250 mile radius
of each facility of Company. Also, this restriction is specifically limited to
protect Company’s legitimate and protectible interests and this limited
restriction will not prevent Employee from obtaining employment in other aspects
of the scrap iron, steel or ferrous or non-ferrous metal industry.     8.6   In
the event Employee breaches any portion of this Section 8, the 18-month period
contained herein shall be extended by the period of time in which Employee has
breached this Section.

9.   Injunctive Relief. A breach of any of the covenants herein contained would
cause irreparable harm to Company’s business and monetary damages would be
difficult or impossible to ascertain and will not afford an adequate remedy.
Therefore, in the event of any such breach, or threatened breach, in addition to
such other remedies which may be provided by law, Company shall have the right
to specific performance of the covenants herein contained by way of temporary
and/or permanent injunctive relief, all as it elects, without the need to post
any bond.

10.   Modification or Waiver.

  10.1   No modification of this Compete Agreement or waiver of any terms or
conditions hereof shall be valid unless in writing and duly executed by the
president of Company or by Employee if Employee is the party to be charged
therewith, and no evidence of any waiver or modification shall be offered or
received in evidence in any proceeding, arbitration or litigation between the
parties hereto arising out of or affecting this Agreement or the rights or
obligations of the parties hereunder, unless such waiver or modification is in
writing, duly executed as aforesaid.     10.2   The failure in any one or more
instances of a party to insist on performance of any of the terms or conditions
of this Agreement or to exercise any right or privilege in this Agreement
conferred, or the waiver by either party of a breach of any of the terms or
conditions of this Agreement shall not be construed as a subsequent waiver of
any such term, condition, right or privilege.

11.   Advance Notice of Prospective Employment. Employee agrees that at least
three weeks prior to accepting employment with, or agreeing to perform services
for, any entity that competes with Company, Employee will notify Company in
writing of Employee’s intentions so as to provide Company with the opportunity
to assess whether Employee’s employment or retention may potentially violate any
provisions of this Agreement.

8



--------------------------------------------------------------------------------



 



12.   Attorneys’ Fees and Costs. Employee agrees that in the event Company
institutes or becomes involved in any action to enforce or defend this
Agreement, Company shall be entitled to recover from Employee its attorney’s
fees and costs related to such action.

13.   Employee’s Sole Remedy. Employee expressly acknowledges and agrees that
Employee’s sole remedy for breach of this Agreement by Company shall be limited
to recovering the salary, bonus and benefits as provided in Sections 4 and 5.5
of this Agreement.

14.   Employment. Nothing contained in this Agreement is intended to alter the
fact that Employee’s employment shall be at-will, and it is expressly understood
that either Company or Employee may terminate the employment relationship at any
time for any reason.

15.   Severability. The language of all parts of this Agreement shall in all
cases be construed as a whole, according to its fair meaning. The parties
believe the time restrictions herein to be reasonable to protect business
activity. However, in the event that a court of competent jurisdiction deems any
provision hereof to be unreasonable, void or unenforceable, such provision(s)
shall be deemed severed from the remainder of the Agreement, which at the sole
discretion of Company shall continue in all other respects to be valid and
enforceable. Any such provision(s) of this Agreement declared void, unreasonable
or unenforceable shall at the sole discretion of Company be deemed revised to
the minimum amount necessary in order to be valid and enforceable.

16.   Survival. The parties expressly acknowledge and agree that the provisions
set froth in Sections 6 through 22 of this Agreement that by their express or
implied terms extend beyond the expiration of this Agreement or the termination
of Employee’s employment under this Agreement shall continue in full force and
effect, notwithstanding Employee’s termination of employment under this
Agreement or the termination of this Agreement.

17.   Complete Agreement. This Agreement sets forth all of the terms and
conditions of the agreement between the Parties concerning the subject matter
hereof and any prior oral communications are superseded by this Agreement.

18.   Binding Effect/Applicable Law. This Agreement and all of Employee’s
obligations arising under it shall be governed by, and construed under the law
of the State of Illinois; shall survive the termination of Employee’s employment
regardless of the manner of such termination; and shall be binding upon
Employee’s heirs, executors and administrators. The parties agree that any suit,
action or proceeding with respect to this Agreement shall be brought in the
courts of Cook County of the State of Illinois or in the U.S. District Court
located in the Cook County of the State of Illinois. The parties hereto hereby
accept the exclusive jurisdiction of those courts for the purpose of any such
suit, action or proceeding. The parties hereto hereby irrevocably waive, to the
fullest extent permitted by law, any objection that any of them may now or
hereafter have to delaying of venue of any suit, action or proceeding arising
out of or relating to this Agreement or any judgment entered by any court in
respect thereof brought in the State of Illinois and

9



--------------------------------------------------------------------------------



 



      hereby further irrevocably waive any claim that any such suit, action or
proceeding brought in the State of Illinois has been brought in an inconvenient
forum.

19.   Amendment. This Agreement may not be altered, amended or modified except
in writing signed by the parties.

20.   Benefit. This Agreement shall be binding upon and inure to the benefit of
the parties and their respective heirs, personal representatives, successors and
assigns.

21.   Notice. Any notice or other communication required or permitted to be
given to a party pursuant to this Agreement shall be in writing and shall be
determined to have been duly given when delivered personally or sent by Unites
States certified or registered mail, return receipt requested, postage prepaid,
as follows:

         
 
  As to Company:   Metal Management, Inc.
 
      500 North Dearborn
 
      Chicago, Illinois 60610
 
      Attention: President
 
       
 
      and
 
       
 
      King & Spalding LLP
 
      1185 Avenue of the Americas
 
      New York, New York 10036
 
      Attention: E. William Bates, II
 
       
 
  As to Employee:   Larry Snyder

Either party may change such party’s address for the purpose of this Section 21
by written notice given in the manner herein provided. In the event of notice by
certified or registered mail, such notice shall be effective upon receipt or
refusal to receive.

22.   Opportunity to Review. Employee was given this Agreement on May 20, 2005
and had the opportunity to consult with an attorney regarding the restrictions
in this Agreement and Company and Employee have engaged in negotiations over the
terms of this Agreement prior to Employee’s execution of this Agreement.
Employee shall not be hired unless Employee executes and returns this Agreement
to Company on or before May 31, 2005 (or such later date as may be requested by
Employee and agreed to by Company in its sole discretion).

10



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have hereunto set their hands as of the
date first above written.

            METAL MANAGEMENT, INC.
      By   /s/ Daniel W. Dienst       Daniel W. Dienst        CEO, President &
Chairman        EMPLOYEE
      /s/  Larry Snyder     Larry Snyder            

11